Citation Nr: 0113963	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  94-20 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Odlum, Associate Counsel








INTRODUCTION

The veteran had active military service from April 1974 to 
December 1992.  This service included active duty, active 
duty for training, and inactive duty for training.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Board remanded the issues of service connection for 
hearing loss and tinnitus in April 1999.  The RO subsequently 
granted service connection for tinnitus.  The rating assigned 
for tinnitus was not appealed, and that issue is therefore 
not before the Board.  The RO continued its denial of service 
connection for bilateral hearing loss.  The case has since 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence of record shows that the 
veteran's bilateral hearing loss cannot satisfactorily be 
dissociated from his active service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000), VCAA, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.303(d) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  




Factual Background and Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal, namely, service connection for 
bilateral hearing loss.  Therefore, any deficiencies in the 
duty to assist will not prejudice the veteran in this case.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service Connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

Current Disability

The medical evidence establishes that the veteran has a 
current bilateral hearing loss disability.  

On VA examination in October 1992, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
---
5
10
25
55
LEFT
---
0
10
15
65

On VA audio examination in September 1998, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
25
65
LEFT
15
5
10
20
80

On VA audio examination in September 1999, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
25
65
LEFT
15
5
10
20
80

Therefore, the veteran has a current bilateral hearing 
impairment for VA purposes because VA examinations establish 
that the veteran's auditory threshold at 4000 Hertz is over 
40 in both ears.  38 C.F.R. § 3.385.  

Inservice Incurrence

The veteran has reported sustaining hearing loss while he was 
in the service.  While there is no inservice documentation of 
a diagnosis of bilateral hearing loss (in fact it was 
described as level 1 under the PULHES system in May 1992), 
audiometric examinations confirm the presence of a hearing 
impairment for VA purposes.  Id.  

During a yearly examination in January 1986, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
45
LEFT
10
5
15
10
45

On examination in April 1991, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
65
LEFT
10
0
10
10
55

Finally, on examination in April 1992, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
60
LEFT
5
0
10
10
55




These service medical records therefore demonstrate that the 
veteran had a hearing impairment for VA purposes while he was 
in the service.  38 C.F.R. § 3.385.  Thus, the second 
inservice incurrence requirement for establishing service 
connection has been met.  Hickson, supra.  

The record also establishes that the veteran incurred noise 
exposure while in service.  Id.  

On VA examination in October 1992, the veteran was noted as 
reporting a history of noise exposure while working on the 
firing range with rifles and handguns.  No other history of 
noise exposure was reported.  

On VA neurological examination in September 1998 the 
veteran's history of noise exposure on the firing range was 
again noted.  No other history of noise exposure was noted.  

On the subsequent September 1998 VA audio examination, the 
veteran reported serving in a mechanized infantry unit as a 
squad leader and platoon sergeant, and complained of hearing 
difficulties developing gradually over the past 10 years.  He 
reported a history of exposure to gunfire and military 
training noise.  

On VA examination in September 1999 the same essential 
history of inservice noise exposure was reported.  

The Board notes that this history is credible, as it has been 
consistently reported by the veteran and is supported by 
service records concerning the veteran's inservice duties.  
Service personnel records reveal that veteran's documented 
principal duty for much of his service was as a rifleman and 
a machine gunner.  


Nexus

The remaining issue is whether there is competent evidence of 
a nexus between the claimed inservice hearing loss/noise 
exposure and the current bilateral hearing loss disability.  

On VA examination in October 1992, hearing loss was 
diagnosed, but no opinion was given as to the etiology of the 
hearing loss.  

On VA neurological examination in September 1998 the 
veteran's history of noise exposure on the firing range was 
noted.  No other history of noise exposure was noted, and it 
was concluded that the veteran's hearing loss was "most 
likely" secondary to "noise exposure."  

On the subsequent September 1998 VA audio examination, the 
examiner concluded that no opinion as to the hearing loss 
prior to 1991 could be rendered since there were no records 
prior to that date; however, the examiner did note that a 
1991 hearing test conducted while the veteran was in the 
service documented the presence of hearing loss in both ears.  

On VA examination in September 1999 the VA examiner 
essentially reiterated the conclusion made by the September 
1998 VA examiner.  

In a subsequent addendum, the September 1999 VA examiner 
found that the veteran's history did indicate that he was 
exposed to excessive noise from rifles and machine guns 
during his National Guard duties.  He concluded that it was 
possible that the hearing loss could have resulted from such 
duty; however, the examiner declined to be any more specific 
since, according to the examiner, there were no inservice 
records of audiograms or hearing loss.  

The Board finds that the above evidence sufficiently 
establishes a nexus between the current hearing loss and the 
veteran's inservice hearing impairment.  

The September 1998 VA neurological examiner concluded that 
the veteran's hearing loss was due to noise exposure, and the 
only noise exposure noted in that report (or anywhere else in 
the record) was the history of inservice noise exposure to 
rifles and handguns.  

Thus, while the September 1998 neurological examiner only 
generally linked the veteran's hearing loss to noise 
exposure, the only history of noise exposure noted in that 
examination report and elsewhere in the record was an in-
service history of noise exposure, which the Board has found 
to be credible.  Therefore, the examiner's opinion 
sufficiently constitutes a nexus between the current hearing 
loss disability and inservice noise exposure.  See Hodges v. 
West, 13 Vet. App. 287 (2000), withdrawn in part, Hodges v. 
Principi, No. 98-1275 (U.S. Vet. App. Mar. 14, 2001) (only 
withdrawing another portion of the decision that did not 
include its holding regarding the submission of nexus 
evidence).  

There is no medical evidence contradicting the above medical 
opinion.  The September 1998 and September 1999 VA medical 
opinions did not conclude that the hearing loss did not 
result from inservice noise exposure.  To the contrary, they 
seemed to leave open that possibility.  The September 1998 VA 
examiner noted that hearing loss was documented in 1991 while 
the veteran was in service, and the September 1999 VA 
examiner opined that it was possible that the hearing loss 
was due to military duty.  

In this regard, the September 1999 VA examiner's conclusion 
that there are no audiograms or evidence on file indicating 
hearing loss in service is given no probative weight as the 
service records do contain hearing tests that document 
hearing impairment for VA purposes.  

The Board additionally notes that the veteran's service was 
comprised for the most part of active duty for training and 
inactive duty for training.  The record indicates that the 
veteran's service was not continuous during the majority of 
his service.  Thus, between 1974 and 1992 there were numerous 
periods when the veteran was not engaged in active military 
service.  

Nonetheless, there is no evidence that the veteran 
experienced noise exposure during those periods of time when 
he was not in active service.  Again, the only evidence of 
noise exposure on file is the veteran's inservice history of 
noise exposure.  Therefore, the lack of continuous service in 
this case has little probative value since there is no 
evidence of noise exposure during those periods of time when 
he was not in active service.  

The Board further stresses that the medical evidence, as 
found above, establishes that the veteran's hearing loss was 
due to noise exposure, not disease.  Therefore, the issue of 
whether the hearing loss was incurred during active or 
inactive duty for training is of no relevance in this case.  
Because the hearing loss was due to noise exposure, it would 
not matter what type of training he was engaged in.  See 
38 C.F.R. § 3.6.  

In sum, applying the benefit of the doubt rule, the Board 
finds that the veteran's bilateral hearing loss cannot be 
satisfactorily disassociated from his period of active 
service.  Therefore, the Board concludes that bilateral 
hearing loss was incurred in service.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

